--------------------------------------------------------------------------------

ROOMLINX, INC.
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made as of _______ __,
2007 by and between RoomLinX, Inc., a Nevada corporation (the “Company”), and
the investors signatory hereto.


In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.           Purchase and Sale of Securities.
 
1.1           Debenture Sale and Issuance; Option to Purchase Additional
Convertible Debentures; Preferred Stock Terms. 
 
(a)           Subject to the terms and conditions of this Agreement and in
reliance on the representations and warranties set forth or referred to herein,
the Company hereby agrees to sell and issue to each investor signatory hereto
(collectively, the "Investors", and each, individually an "Investor"), and each
Investor hereby severally agrees to purchase from the Company, the principal
amount of Convertible Debentures set forth as "Amount of Investment" on the
signature pages hereto (the “Purchase Price”), such Convertible Debentures to be
in the form attached hereto as Exhibit A (the "Debentures").  The Debentures
will initially be convertible into Series B Preferred Stock of the Company, par
value $.20 per share (“Series B Stock”) which Series B Stock will be
convertible, upon the Triggering Event (as hereinafter defined), into that
number of shares of Common Stock, par value $.001 per share of the Company
("Common Stock"), at a rate such that the Series B Stock would convert into the
same number of shares of Common Stock (the “Common Stock Debenture Shares”) as
if the conversion of the Debenture had in fact been made into shares of Common
Stock equal to the original principal amount of such Investor's Debentures
divided by $0.02 (the “Fixed Conversion Price”).  The aggregate principal amount
of Debentures to be issued and sold hereunder to all Investors shall be up to
$3,500,000.
 
(b)           In connection with the purchase and sale of the Debentures
hereunder and in addition thereto, the Company hereby grants to each Investor
the option to purchase from the Company, in such Investor’s sole and absolute
discretion, up to the principal amount of additional Convertible Debentures (the
“Option”) equal to fifty percent (50%) of the Purchase Price (the “Additional
Convertible Debentures”; together with the Debentures being purchased pursuant
to Section 1.1(a), the “Securities”), in the form attached hereto as Exhibit
B.  The Additional Convertible Debentures will be identical to the Debentures,
except that the Fixed Conversion Price thereof will be $.03.  The Option shall
be exercisable for a period of six (6) months from the Closing (as defined in
Section 1.3) by delivery to the Company of notice thereof together with the
purchase price therefor.  Any portion of the Option not exercised within such
six (6) month period shall be deemed automatically cancelled on the day
immediately following the date which is six (6) months from the Closing.
 
1

--------------------------------------------------------------------------------



(c)           The terms, relative rights, preferences and limitations of the
Series B Stock (“Preferred Stock Terms”) into which the Securities may be
converted are as set forth in Exhibit C attached hereto.  An Investor may
request at any time that the Company file the Preferred Stock Terms with the
Secretary of State in Nevada.
 
1.2           Delivery; Escrow. Contemporaneously with the execution of this
Agreement, each Investor is delivering to Westerman Ball Ederer Miller and
Sharfstein, LLP (the “Escrow Agent”) the Purchase Price in the form of a wire
transfer of immediately available funds which shall be held in escrow (the
“Escrow”) until the Closing takes place or this Agreement is terminated pursuant
to Section 1.3.  Together with the delivery of the Purchase Price, each Investor
is delivering a completed and executed signature page of this Agreement.
 
1.3           Closing; Termination; Release of Escrow.
 
(a)           At such time as the Company delivers to the Escrow Agent and the
Investor a written certification that (i) lenders to the Company of an aggregate
of at least $1,430,500 of outstanding indebtedness have consented to the
repayment and cancellation of all outstanding amounts owed by the Company to
them (including principal, interest, penalties, and other charges thereon)
thereunder in exchange for the repayment by the Company to them of up to $.50
per dollar of face value of such indebtedness outstanding thereunder and (ii) an
aggregate of at least one million dollars ($1,000,000) has been deposited into
Escrow from Investors hereunder, then the Escrow Agent shall release the
Purchase Price to the Company and upon receipt of the Purchase Price by the
Company from the Escrow Agent, the Company shall deliver to the Investor the
executed Debentures purchased hereunder (the “Closing”).
 
(b)           The Company and the Investor may mutually modify the terms of the
release of the Escrow hereunder by delivering a jointly executed written
instruction to that effect to the Escrow Agent.
 
(c)           Unless extended pursuant to Section 1.3(b), in the event that the
Closing does not take place by August 31, 2007, then on the next business day,
the Escrow Agent shall return the Purchase Price to the Investor and this
Agreement shall be deemed null and void and of no further force or effect.
 
1.4           Defined Terms Used in this Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms used in this Agreement
shall be construed to have the meanings set forth below.
 
“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition, property
or results of operation of the Company.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Triggering Event” means the delivery from the Company to the Investor of a
written certification that it has available for issuance and approved and
reserved for issuance from its authorized and unissued Common Stock a sufficient
number of shares of Common Stock to provide for the issuance of the Common Stock
Debenture Shares upon conversion of outstanding Debentures and Addtional
Convertible Debentures.
 
2

--------------------------------------------------------------------------------



2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as presently conducted or proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.
 
2.2           Capitalization.  As of March 1, 2007, the authorized capital stock
of the Company consists of:
 
(a)           5,000,000 shares of preferred stock, par value $.20 per share
(“Preferred Stock”), of which 720,000 shares have been designated Series A
Preferred Stock, all of which are issued and outstanding, and of which 2,000,000
shares have been designated Series B Preferred Stock, none of which are issued
and outstanding immediately prior to the execution hereof.  The rights,
privileges and preferences of the Preferred Stock are as stated in the Articles
of Incorporation of the Company.  All of the outstanding shares of Preferred
Stock have been duly authorized, are fully paid and nonassessable.
 
(b)           245,000,000 shares of Common Stock, par value $.001 per share,
143,000,000 shares of which are issued and outstanding.  All of the outstanding
shares of Common Stock have been duly authorized, are fully paid and
nonassessable.
 
2.3           Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the authorization, issuance and delivery of the Securities has been taken and
this Agreement, when executed and delivered by the Company and assuming due
execution and delivery by the Investor, shall constitute a valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
2.4           Valid Issuance of Securities.  The Securities, when issued, sold
and delivered in accordance with the terms hereof for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
applicable state and federal securities laws.
 
3.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:
 
3.1           Authorization.  The Investor has full power and authority to enter
into this Agreement.  This Agreement, when executed and delivered by the
Investor, will constitute a valid and legally binding obligation of the
Investor, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.
 
3

--------------------------------------------------------------------------------



3.2           Disclosure of Information.  The Investor has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Securities with the Company’s management and
has had an opportunity to review the Company’s facilities and has had all
questions related thereto answered to the full satisfaction of the
Investor.  The Investor understands that such discussions and any written
information delivered by the Company to the Investor were intended to describe
the aspects of the Company’s business which the Investor believes to be
material. The Investor understands that no person other than the Company has
been authorized to make any representation and if made, such representation may
not be relied on.  The Company has not, however, rendered any investment advice
to the Investor with respect to the suitability of the purchase of any of the
Securities or an investment in the Company
 
3.3           Restricted Securities.  The Investor understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein.  The Investor understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Investor must hold the Securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  The Investor acknowledges that the
Company has no obligation to register or qualify the Securities for resale
except as set forth in Section 4.1 hereof.  The Investor further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of the Investor’s control, and which
the Company is under no obligation and may not be able to satisfy.
 
3.4           No Need for Liquidity. The Investor has no need for liquidity in
connection with its purchase of the Securities.  The Investor has the ability to
bear the economic risks of the Investor’s purchase of the Securities for an
indefinite period to time.
 
3.5           Use of Proceeds.  The Investor acknowledges that a substantial
portion of the Purchase Price received by the Company hereunder will be used to
(i) repay and cancel indebtedness of the Company (some of which is owed to
current shareholders of the Company) as contemplated by Section 1.3(a) hereof
and (ii) provide for the payment of audit and other professional services with
the intent to make the Company current with its filing requirements under U.S.
securities laws.
 
3.6           Legends.  The Investor understands that the Securities and any
securities issued in respect of or exchange for the Securities, may bear one or
all of the following legends:
 
(a)           “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”
 
4

--------------------------------------------------------------------------------



(b)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
3.7           Accredited Investor.  The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act (an
“Accredited Investor”) and, if an entity, either (i) was not organized for the
specific purpose of acquiring the Securities or (ii) each of its equity owners,
members or partners, as the case may be, is an Accredited Investor.
 
3.8           Foreign Investors.  If the Investor is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), such Investor hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Securities.  Such
Investor’s subscription and payment for and continued beneficial ownership of
the Securities, will not violate any applicable securities or other laws of the
Investor’s jurisdiction.
 
3.9           Brokers; No General Solicitation.Schedule 3.9 hereto sets forth
the name of the finder or broker, if any, engaged in connection with the
entering into of this Agreement by the Company and the Investor and the fee, if
any, to be paid by the Company to such finder or broker.  Except as set forth on
such Schedule 3.9, neither the Investor, nor any of its officers, employees,
agents, directors, holders of capital stock or partners has engaged the services
of a broker, investment banker or finder to contact any potential investor nor
has the Investor or any of the Investor’s officers, employees, agents,
directors, holders of capital stock or partners, agreed to pay any commission,
fee or other remuneration to any third party to solicit or contact any potential
investor.  Neither the Investor, nor any of its officers, directors, employees,
agents, holders of capital stock or partners has (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Securities.
 
3.10           Indemnification.  The Investor agrees to indemnify and hold
harmless the Company and each of its directors, officers, agents, and affiliates
from and against any and all loss, damage or liability due to or arising out of
a breach of any representation, warranty or covenant of the Investor contained
in this Agreement.
 
3.11           Beneficial Ownership Limitations.  At no time shall any Investor,
together with any “affiliates” of such Investor (as defined in the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”)) “beneficially own”
(as defined in the Exchange Act) in excess of Four and 99/00 percent (4.99%) of
the outstanding shares of Common Stock of the Company.  Accordingly, no Investor
shall convert any portion of its Debenture or Additional Convertible Debenture
if, as a result of such conversion, such Investor (together with such Investor’s
affiliates) would beneficially own in excess of Four and 99/00 percent (4.99%)
of the outstanding shares of Common Stock, inclusive of shares of Common Stock
beneficially owned by the Investor and acquired other than through the
conversion of the Debentures or Additional Convertible Debentures, without the
prior written consent of the Company.
 
5

--------------------------------------------------------------------------------



4.           Miscellaneous.
 
4.1           Registration Rights.
 
(a)           The Company shall file a Registration Statement under the
Securities Act on Form SB-2 (or an alternative available form if the Company is
not eligible to file a Form SB-2) covering the Common Stock Debenture Shares
into which the Securities may be converted within one year of the Closing or as
soon reasonably practicable after shares of the Company’s Common Stock are
listed for trading on the Over-the-Counter Bulletin Board of the NASD, whichever
is sooner.


(b)           If at any time the Company proposes to register any shares of
Common Stock under the Securities Act, whether for its own account or for the
account of holders of its securities or both (except with respect to
registration statements on Form S-8 or any successor or similar form), it shall
give prompt prior written notice to the Investor of its intention to do so and
the Investor shall have the right, upon written request delivered to the Company
within fifteen (15) days of the aforementioned notice provided by the Company,
to include all or any portion of Common Stock held by it in the registration
initiated by the Company.  The Company shall use its best efforts to cause the
Common Stock as to which registration shall have been so requested to be
included in the securities to be covered by the registration statement proposed
to be filed by the Company, to the extent required to permit the sale or other
disposition by the Investor of such Common Stock.  The Investor’s right under
this Section 4.1(b) may be exercised two (2) times.


(c)           In the event of a registration of any of the Investor’s Common
Stock under this Section 4.1, the Company shall pay the customary fees and
expenses associated with such registration.


4.2           Trading Restrictions.  The Investors and their affiliates thereof
will not trade in the Company’s Common Stock until the earlier of (i) the
announcement of the Closing of the transactions contemplated hereby or (ii) the
termination of discussions between the Investor and the Company regarding this
transaction.  The investors and their affiliates will not short sell any of the
Company’s Common Stock until all Common Stock Debenture Shares have been
registered under the Securities Act of 1933, as amended.
 
4.3           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
6

--------------------------------------------------------------------------------



4.4           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Colorado, without giving effect to principles of conflicts of law.
 
4.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
4.6           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
4.7           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by fax (upon customary confirmation
of receipt), or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth on the signature page hereto, or as
subsequently modified by written notice, and if to the Company, with a copy to
Westerman Ball Ederer Miller and Sharfstein, LLP, 170 Old Country Road, Suite
400, Mineola, New York 11501, Attn: Alan Ederer, Esq.
 
4.8           Confidentiality.  This Agreement is confidential, and none of its
provisions or terms shall be disclosed to anyone who is not an Investor or
prospective Investor, an officer or director of the Company or their agents,
advisers or legal counsel, unless required by law.
 
4.9           Action by Investors. Whenever any and all actions of any type are
taken by the Investors hereunder, all such actions, including amendments to the
Convertible Debentures, shall be taken only upon the agreement thereto by
Investors holding in the aggregate more than fifty (50%) percent of the then
outstanding principal amount of the Convertible Debentures.
 
4.10           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements relating to the subject matter
hereof existing between the parties hereto are expressly canceled.
 
 [SIGNATURE PAGE FOLLOWS]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.



 
THE COMPANY:
     
ROOMLINX, INC.
       
By:
 _________________________________________    
Name:
   
Title:
     
Address:
 
2150 W. 6th Ave., Unit N
 
Broomfield, CO 80020
             
THE INVESTOR:
     
If an individual:
             
By:
 _________________________________________    
Name:
             
If an entity:
       
Name of Entity:_____________________________________
       
By
 _________________________________________    
Name:
   
Title:
       
Amount of Investment:______________________________
       
Address of Investor:
 
  
   _______________________________________________       
 _______________________________________________


8

--------------------------------------------------------------------------------



Schedule 3.9


Finder’s Fee


9

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF DEBENTURE


NEITHER THIS DEBENTURE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT") OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS DEBENTURE NOR ANY
SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE DEBENTURES UNDER SUCH ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE ACT.


ROOMLINX, INC.


CONVERTIBLE DEBENTURE



$_____________
_______, 2007



FOR VALUE RECEIVED, the undersigned RoomLinX, Inc., a Nevada corporation
(referred to herein as "Borrower" or the "Company"), promises to pay to the
order of [_______________________] ("Lender"), the principal sum of
[__________________] Dollars ($_______________), or such lesser principal amount
as is then outstanding on the five (5) year anniversary from the date hereof
(the "Maturity Date"), and interest thereon at a rate equal to six percent (6%)
per annum (the "Interest Rate"), payable on the last day of each calendar
quarter. The principal balance then outstanding under this convertible debenture
("Debenture") plus accrued but unpaid interest shall be paid in full on the
Maturity Date along with payment of any other amounts due hereunder.


Notwithstanding any other provision hereof, interest paid or becoming due
hereunder shall in no event exceed the maximum rate permitted by applicable law.
Interest due hereunder is payable in lawful money of the United States of
America to the Lender at the address set forth in the Securities Purchase
Agreement (hereinafter defined) or, at the election of the Company upon ten (10)
days prior written notice to the Lender, (i) upon or after the occurrence of the
Triggering Event (as hereinafter defined), in shares of Common Stock, par value
$.001 per share, of the Company (“Common Stock”), at the rate of $.025 per
share, or a ten percent (10%) discounted stock price from the average market
price for the twenty (20) business days preceding the interest payment date,
whichever is greater, or (ii) prior to the occurrence of the Triggering Event in
shares of Series B Preferred Stock, par value $.20 per share, of the Company
(“Series B Stock”), at a rate such that the Series B Stock so paid as interest
hereunder would convert into the same number of shares of Common Stock as if the
interest had in fact been paid in shares of Common Stock.  For purposes hereof,
the “Triggering Event” shall mean and have been deemed to have occurred
immediately upon the delivery from the Company to the Lender of a written
certification that it has a sufficient number of shares of Common Stock
authorized and available to provide for the issuance of the Common Stock into
which the principal and accrued interest under this Debenture may be converted
pursuant to Section 1(a)(i) hereof.

10

--------------------------------------------------------------------------------



This Debenture is issued pursuant to that certain Securities Purchase Agreement
("Securities Purchase Agreement"), executed by the Borrower and Lender as of the
date hereof. The terms and conditions of the Securities Purchase Agreement and
all other documents and instruments delivered in connection therewith
(collectively, the "Loan Documents") are incorporated by reference herein and
made a part hereof.  All capitalized terms not otherwise defined herein shall
have their respective meanings as set forth in the Securities Purchase
Agreement.


Section 1.  Conversion.


(a)           At any time from the date hereof through the date that this
Debenture is paid in full, Lender shall have the right, in its sole discretion,
to convert the principal balance of this Debenture then outstanding plus accrued
but unpaid interest, in whole or in part, (i) upon or after the occurrence of
the Triggering Event, into shares of Common Stock at a conversion price equal to
$.02 per share of Common Stock, subject to adjustment as provided herein (the
"Conversion Price"), or (ii) prior to the occurrence of the Triggering Event,
into shares of Series B Stock, at a conversion price such that such Series B
Stock would convert into the same number of shares of Common Stock as if the
conversion had in fact been made into shares of Common Stock; provided, however,
that at no time shall Lender, together with any “affiliates” of Lender (as
defined in the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”)) “beneficially own” (as defined in the Exchange Act) in excess of Four and
99/100 percent (4.99%) of the outstanding shares of Common Stock of the
Company.  Accordingly, Lender may not convert any portion of this Debenture if,
as a result of such conversion, Lender (together with Lender’s affiliates) would
beneficially own in excess of Four and 99/100 percent (4.99%) of the outstanding
shares of Common Stock of the Company, inclusive of shares of Common Stock
beneficially owned by the Lender and acquired other than through conversion of
this Debenture, without the prior written consent of the Company.


(b)           Subject to the limitations of Section 1(a), Lender may convert
this Debenture at the then applicable Conversion Price by the surrender of this
Debenture (properly endorsed) to the Company at the principal office of the
Borrower, together with the form of Notice of Conversion attached hereto as
Annex A (a "Notice of Conversion"), specifying therein the principal amount of
Debenture to be converted.  The “Conversion Date” shall be the date that such
Notice of Conversion is provided hereunder. To effect conversions hereunder, the
Lender shall not be required to physically surrender Debentures to the Borrower
unless the entire principal amount of this Debenture plus all accrued and unpaid
interest thereon has been so converted. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Debenture in an
amount equal to the applicable conversion. The Lender and the Borrower shall
maintain records showing the principal amount converted and the date of such
conversions. The Lender and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof. In the event of the conversion of all or a portion of this
Debenture, a certificate or certificates for the securities so converted, as
applicable, registered in the name of the Lender, shall be delivered to the
Lender as soon as practicable after the receipt by Borrower of this Debenture
and Lender's Notice of Conversion.

11

--------------------------------------------------------------------------------



(c)           In addition to the conversion rights above, the Lender shall have
the right, in its sole discretion, to convert the principal balance of this
Debenture then outstanding plus accrued but unpaid interest, in whole or in
part, into equity securities of the Borrower being issued in any private
offering of equity or equity-linked securities of the Company consummated prior
to the one (1) year anniversary from the date hereof, upon the terms and
conditions of such offering, at a conversion price equal to the then effective
Conversion Price, subject to the limitations set forth in Section 1(a) thereof.


Section 2.  Conversion Price Adjustment.


(a)           If the Borrower, at any time while this Debenture is outstanding,
(A) shall pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock, (B) subdivide outstanding shares
of Common Stock into a larger number of shares, (C) combine (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (D) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Borrower, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding after such event. Any adjustment
made pursuant to this paragraph shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.


(b)           In case of any consolidation or merger of the Borrower with or
into another corporation or the conveyance of all or substantially all of the
assets of the Borrower to another corporation, this Debenture shall thereafter
be convertible (to the extent such conversion is permitted hereunder) into the
number of shares of stock or other securities or property to which a holder of
the number of shares of Common Stock of the Borrower deliverable upon conversion
of this Debenture would have been entitled upon such consolidation, merger or
conveyance; and, in any such case, appropriate adjustment shall be made in the
application of the provisions herein set forth with respect to the rights and
interest thereafter of the holders of this Debenture, to the end that the
provisions set forth herein shall be thereafter applicable, as nearly as
reasonably may be, in relation to any shares of stock or other property
thereafter deliverable upon the conversion of the Debenture.


Section 3.  Change of Control.  In the event a non-affiliated third party
acquires voting rights in the Company in excess of fifty percent (50%) in one or
a series of related transactions, the Lender may elect to have the Debenture
redeemed by the Company for its principal balance then outstanding plus all
accrued, but unpaid, interest payments, by making a request to the Company
therefor.  The Company shall satisfy the redemption request in cash or shares of
Common Stock, at the Lender’s election.


Section 4.  Transferability.  This Debenture and any of the rights granted
hereunder are freely transferable by the Lender, in its sole discretion, subject
to federal and state securities law restrictions, if any.

12

--------------------------------------------------------------------------------



Section 5.  Reservation of Stock.  The Borrower covenants that, it will at all
times reserve and keep available out of its authorized and unissued shares of
Series B Stock solely for the purpose of issuance upon conversion of this
Debenture as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Lender, not less than such
number of shares of the Series B Stock as shall be issuable upon the conversion
of the outstanding principal of this Debenture and accrued interest thereon, and
upon and after the occurrence of the Triggering Event, it will at all times
reserve and keep available out of its authorized and unissued shares of Common
Stock solely for the purpose of issuance upon conversion of this Debenture as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Lender, not less than such number of
shares of the Common Stock as shall be issuable upon the conversion of the
outstanding principal amount of this Debenture.  The Borrower covenants that all
shares of Common Stock that shall be so issuable and all shares of Series B
Stock that may be issuable upon conversion of this Debenture shall, upon issue,
be duly and validly authorized, issued and fully paid, nonassessable.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Debenture other than
such as have been met or obtained. The execution, delivery and performance of
this Debenture and all other agreements and instruments executed and delivered
or to be executed and delivered pursuant hereto or thereto or the securities
issuable upon conversion of this will not violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.


Section 6.  No Fractional Shares.  Upon a conversion hereunder the Borrower
shall not be required to issue stock certificates representing fractions of
shares of Series B Stock or Common Stock, and in lieu of any fractional shares
which would otherwise be issuable, the Borrower shall issue the next highest
whole number of shares of Series B Stock or Common Stock, as the case may be.


Section 7.  Event of Default.   In the event this Debenture is not paid in full
or converted on or prior to sixty (60) days after the Maturity Date (an “Event
of Default”), then the Interest Rate shall increase to eighteen percent (18%)
per annum and the Conversion Price shall be reduced to $.01 per share
immediately following such Event of Default.


Borrower agrees that in the event any amounts due and payable hereunder are
collected by law or through an attorney at law, it shall pay all costs of
collection, including, without limitation, reasonable attorney's fees.


Nothing herein shall limit any right granted to Lender by any other instrument
or document or by law or equity.


Section 8.  Registration Rights.  The Lender is entitled to certain registration
rights with respect to the Common Stock issuable upon conversion of this
Debenture as set forth in the Securities Purchase Agreement.

13

--------------------------------------------------------------------------------



Section 9.  Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in accordance with the notice provisions of the
Securities Purchase Agreement.


Section 10.  Governing Law.  This Debenture and the provisions hereof are to be
construed according to and are governed by the laws of the State of Colorado,
without regard to principles of conflicts of laws thereof.


Section 11.  Successors and Assigns.  Subject to applicable securities laws,
this Debenture and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors of the Company and the
successors and permitted assigns of Lender.
 
Section 12.  Amendment.  This Debenture may be modified or amended or the
provisions hereof waived with the written consent of the holders of a majority
of the then outstanding principal amount of Debentures and the Company.
 
Section 13.  Severability.  Wherever possible, each provision of this Debenture
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Debenture shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Debenture.
 


[Signature page follows]
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has caused this Debenture to be duly executed
by a duly authorized officer as of the date first above indicated.





 
ROOMLINX, INC.
             
By:
   
Name:
 
Title:

 
15

--------------------------------------------------------------------------------



ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Debenture


The undersigned Lender hereby elects to convert $__________ currently
outstanding and owed under the Convertible Debenture issued to
[______________________] at a Conversion Price of $_____________ (the
"Debenture") and to purchase ___________ shares of           [circle one: Series
B Preferred Stock / Common Stock] of RoomLinX, Inc. issuable upon conversion of
such Debenture, and requests that certificates for such securities shall be
issued in the name of:




___________________________________________________________
(please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)


and be delivered as follows:




___________________________________________________________
please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)




Lender Name:_______________________________________________


By:________________________________________________________
      Name:
      Title:


Conversion Date:___________________________________________
 
16

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF ADDITIONAL CONVERTIBLE DEBENTURE


NEITHER THIS DEBENTURE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT") OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS DEBENTURE NOR ANY
SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE DEBENTURES UNDER SUCH ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE ACT.


ROOMLINX, INC.


CONVERTIBLE DEBENTURE




$_____________
_______, 2007



FOR VALUE RECEIVED, the undersigned RoomLinX, Inc., a Nevada corporation
(referred to herein as "Borrower" or the "Company"), promises to pay to the
order of [_______________________] ("Lender"), the principal sum of
[__________________] Dollars ($_______________), or such lesser principal amount
as is then outstanding on the five (5) year anniversary from the date hereof
(the "Maturity Date"), and interest thereon at a rate equal to six percent (6%)
per annum (the "Interest Rate"), payable on the last day of each calendar
quarter. The principal balance then outstanding under this convertible debenture
("Debenture") plus accrued but unpaid interest shall be paid in full on the
Maturity Date along with payment of any other amounts due hereunder.


Notwithstanding any other provision hereof, interest paid or becoming due
hereunder shall in no event exceed the maximum rate permitted by applicable law.
Interest due hereunder is payable in lawful money of the United States of
America to the Lender at the address set forth in the Securities Purchase
Agreement (hereinafter defined) or, at the election of the Company upon ten (10)
days prior written notice to the Lender, (i) upon or after the occurrence of the
Triggering Event (as hereinafter defined), in shares of Common Stock, par value
$.001 per share, of the Company (“Common Stock”), at the rate of $.025 per
share, or a ten percent (10%) discounted stock price from the average market
price for the twenty (20) business days preceding the interest payment date,
whichever is greater, or (ii) prior to the occurrence of the Triggering Event in
shares of Series B Preferred Stock, par value $.20 per share, of the Company
(“Series B Stock”), at a rate such that the Series B Stock so paid as interest
hereunder would convert into the same number of shares of Common Stock as if the
interest had in fact been paid in shares of Common Stock.  For purposes hereof,
the “Triggering Event” shall mean and have been deemed to have occurred
immediately upon the delivery from the Company to the Lender of a written
certification that it has a sufficient number of shares of Common Stock
authorized and available to provide for the issuance of the Common Stock into
which the principal and accrued interest under this Debenture may be converted
pursuant to Section 1(a)(i) hereof.

17

--------------------------------------------------------------------------------



This Debenture is issued pursuant to that certain Securities Purchase Agreement
("Securities Purchase Agreement"), executed by the Borrower and Lender as of the
date hereof. The terms and conditions of the Securities Purchase Agreement and
all other documents and instruments delivered in connection therewith
(collectively, the "Loan Documents") are incorporated by reference herein and
made a part hereof.  All capitalized terms not otherwise defined herein shall
have their respective meanings as set forth in the Securities Purchase
Agreement.


Section 1.  Conversion.


(a)           At any time from the date hereof through the date that this
Debenture is paid in full, Lender shall have the right, in its sole discretion,
to convert the principal balance of this Debenture then outstanding plus accrued
but unpaid interest, in whole or in part, (i) upon or after the occurrence of
the Triggering Event, into shares of Common Stock at a conversion price equal to
$.03 per share of Common Stock, subject to adjustment as provided herein (the
"Conversion Price"), or (ii) prior to the occurrence of the Triggering Event,
into shares of Series B Stock, at a conversion price such that such Series B
Stock would convert into the same number of shares of Common Stock as if the
conversion had in fact been made into shares of Common Stock; provided, however,
that at no time shall Lender, together with any “affiliates” of Lender (as
defined in the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”)) “beneficially own” (as defined in the Exchange Act) in excess of Four and
99/100 percent (4.99%) of the outstanding shares of Common Stock of the
Company.  Accordingly, Lender may not convert any portion of this Debenture if,
as a result of such conversion, Lender (together with Lender’s affiliates) would
beneficially own in excess of Four and 99/100 percent (4.99%) of the outstanding
shares of Common Stock of the Company, inclusive of shares of Common Stock
beneficially owned by the Lender and acquired other than through conversion of
this Debenture, without the prior written consent of the Company.


(b)           Subject to the limitations of Section 1(a), Lender may convert
this Debenture at the then applicable Conversion Price by the surrender of this
Debenture (properly endorsed) to the Company at the principal office of the
Borrower, together with the form of Notice of Conversion attached hereto as
Annex A (a "Notice of Conversion"), specifying therein the principal amount of
Debenture to be converted.  The “Conversion Date” shall be the date that such
Notice of Conversion is provided hereunder. To effect conversions hereunder, the
Lender shall not be required to physically surrender Debentures to the Borrower
unless the entire principal amount of this Debenture plus all accrued and unpaid
interest thereon has been so converted. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Debenture in an
amount equal to the applicable conversion. The Lender and the Borrower shall
maintain records showing the principal amount converted and the date of such
conversions. The Lender and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof. In the event of the conversion of all or a portion of this
Debenture, a certificate or certificates for the securities so converted, as
applicable, registered in the name of the Lender, shall be delivered to the
Lender as soon as practicable after the receipt by Borrower of this Debenture
and Lender's Notice of Conversion.

18

--------------------------------------------------------------------------------



(c)           In addition to the conversion rights above, the Lender shall have
the right, in its sole discretion, to convert the principal balance of this
Debenture then outstanding plus accrued but unpaid interest, in whole or in
part, into equity securities of the Borrower being issued in any private
offering of equity or equity-linked securities of the Company consummated prior
to the one (1) year anniversary from the date hereof, upon the terms and
conditions of such offering, at a conversion price equal to the then effective
Conversion Price, subject to the limitations set forth in Section 1(a) thereof.


Section 2.  Conversion Price Adjustment.


(a)           If the Borrower, at any time while this Debenture is outstanding,
(A) shall pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock, (B) subdivide outstanding shares
of Common Stock into a larger number of shares, (C) combine (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (D) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Borrower, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding after such event. Any adjustment
made pursuant to this paragraph shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.


(b)           In case of any consolidation or merger of the Borrower with or
into another corporation or the conveyance of all or substantially all of the
assets of the Borrower to another corporation, this Debenture shall thereafter
be convertible (to the extent such conversion is permitted hereunder) into the
number of shares of stock or other securities or property to which a holder of
the number of shares of Common Stock of the Borrower deliverable upon conversion
of this Debenture would have been entitled upon such consolidation, merger or
conveyance; and, in any such case, appropriate adjustment shall be made in the
application of the provisions herein set forth with respect to the rights and
interest thereafter of the holders of this Debenture, to the end that the
provisions set forth herein shall be thereafter applicable, as nearly as
reasonably may be, in relation to any shares of stock or other property
thereafter deliverable upon the conversion of the Debenture.


Section 3.  Change of Control.  In the event a non-affiliated third party
acquires voting rights in the Company in excess of fifty percent (50%) in one or
a series of related transactions, the Lender may elect to have the Debenture
redeemed by the Company for its principal balance then outstanding plus all
accrued, but unpaid, interest payments, by making a request to the Company
therefor.  The Company shall satisfy the redemption request in cash or shares of
Common Stock, at the Lender’s election.


Section 4.  Transferability.  This Debenture and any of the rights granted
hereunder are freely transferable by the Lender, in its sole discretion, subject
to federal and state securities law restrictions, if any.

19

--------------------------------------------------------------------------------



Section 5.  Reservation of Stock.  The Borrower covenants that, it will at all
times reserve and keep available out of its authorized and unissued shares of
Series B Stock solely for the purpose of issuance upon conversion of this
Debenture as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Lender, not less than such
number of shares of the Series B Stock as shall be issuable upon the conversion
of the outstanding principal of this Debenture and accrued interest thereon, and
upon and after the occurrence of the Triggering Event, it will at all times
reserve and keep available out of its authorized and unissued shares of Common
Stock solely for the purpose of issuance upon conversion of this Debenture as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Lender, not less than such number of
shares of the Common Stock as shall be issuable upon the conversion of the
outstanding principal amount of this Debenture.  The Borrower covenants that all
shares of Common Stock that shall be so issuable and all shares of Series B
Stock that may be issuable upon conversion of this Debenture shall, upon issue,
be duly and validly authorized, issued and fully paid, nonassessable.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Debenture other than
such as have been met or obtained. The execution, delivery and performance of
this Debenture and all other agreements and instruments executed and delivered
or to be executed and delivered pursuant hereto or thereto or the securities
issuable upon conversion of this will not violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.


Section 6.  No Fractional Shares.  Upon a conversion hereunder the Borrower
shall not be required to issue stock certificates representing fractions of
shares of Series B Stock or Common Stock, and in lieu of any fractional shares
which would otherwise be issuable, the Borrower shall issue the next highest
whole number of shares of Series B Stock or Common Stock, as the case may be.


Section 7.  Event of Default.   In the event this Debenture is not paid in full
or converted on or prior to sixty (60) days after the Maturity Date (an “Event
of Default”), then the Interest Rate shall increase to eighteen percent (18%)
per annum and the Conversion Price shall be reduced to $.01 per share
immediately following such Event of Default.


Borrower agrees that in the event any amounts due and payable hereunder are
collected by law or through an attorney at law, it shall pay all costs of
collection, including, without limitation, reasonable attorney's fees.


Nothing herein shall limit any right granted to Lender by any other instrument
or document or by law or equity.


Section 8.  Registration Rights.  The Lender is entitled to certain registration
rights with respect to the Common Stock issuable upon conversion of this
Debenture as set forth in the Securities Purchase Agreement.

20

--------------------------------------------------------------------------------



Section 9.  Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in accordance with the notice provisions of the
Securities Purchase Agreement.


Section 10.  Governing Law.  This Debenture and the provisions hereof are to be
construed according to and are governed by the laws of the State of Colorado,
without regard to principles of conflicts of laws thereof.


Section 11.  Successors and Assigns.  Subject to applicable securities laws,
this Debenture and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors of the Company and the
successors and permitted assigns of Lender.
 
Section 12.  Amendment.  This Debenture may be modified or amended or the
provisions hereof waived with the written consent of the holders of a majority
of the then outstanding principal amount of Debentures and the Company.
 
Section 13.  Severability.  Wherever possible, each provision of this Debenture
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Debenture shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Debenture.
 


[Signature page follows]
 
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has caused this Debenture to be duly executed
by a duly authorized officer as of the date first above indicated.





 
ROOMLINX, INC.
             
By:
 
 
Name:
 
Title:


22

--------------------------------------------------------------------------------



ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Debenture


The undersigned Lender hereby elects to convert $__________ currently
outstanding and owed under the Convertible Debenture issued to
[______________________] at a Conversion Price of $_____________ (the
"Debenture") and to purchase ___________ shares of           [circle one: Series
B Preferred Stock / Common Stock] of RoomLinX, Inc. issuable upon conversion of
such Debenture, and requests that certificates for such securities shall be
issued in the name of:




___________________________________________________________
(please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)


and be delivered as follows:




___________________________________________________________
please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)




Lender Name:_______________________________________________


By:________________________________________________________
      Name:
      Title:


Conversion Date:___________________________________________

23

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF CERTIFICATE OF DESIGNATIONS
OF SERIES B PREFERRED STOCK OF
ROOMLINX, INC.


Pursuant to NRS 78.1955 of the State of Nevada


ROOMLINX, INC., a corporation organized and existing under the laws of the State
of Nevada (the "Corporation"), in accordance with the provisions of Section
78.1955 of the Nevada Revised Statutes,


DOES HEREBY CERTIFY:


That pursuant to the authority conferred upon the Board of Directors by the
Articles of Incorporation of the Corporation, as amended, the Board of Directors
on ________ __, 2007 by unanimous written consent, adopted the following
resolution creating a series of  ___________ shares of Preferred Stock, $.20 par
value, designated as "Series B Preferred Stock":


RESOLVED, that pursuant to the authority granted to the Board of Directors by
the Articles of Incorporation, as amended (the "Articles"), the Board of
Directors hereby authorizes the issuance of ___________ shares of Series B
Preferred Stock of the Corporation and hereby fixes the following designations,
powers, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations or restrictions thereof, of such
shares, in addition to those set forth in the Certificate:


Section II.   Preferred Stock.   The designation of the series of Preferred
Stock created hereby is Series B Preferred Stock and the number of shares
constituting such series is ___________ (the "Series B Preferred Stock" or the
"Preferred Stock").  The powers, privileges, preferences, rights, restrictions
of, and other matters relating to the Series B Preferred Stock, are as follows:


1.
Dividends.



The holders of the Series B Preferred Stock shall not be entitled to receive
dividends.


2.
Liquidation Preference.



(a)           In the event of any liquidation, dissolution, Deemed Liquidation
(as hereinafter defined) or winding up of the Corporation, whether voluntary or
involuntary (a “Liquidation Event”), the holders of the Series B Preferred
Stock, shall be entitled to receive, prior and in preference to any distribution
of any of the assets, capital or surplus funds of the Corporation to the holders
of the Company's Common Stock, an amount per share equal to $_________ per share
of Series B Preferred Stock (as adjusted for any stock dividends, combinations,
splits or the like with respect to such share) (the “Series B Liquidation
Preference”).  If upon the occurrence of a Liquidation Event, (i) the assets,
capital and funds thus distributed among the holders of the Series B Preferred
Stock shall be insufficient to permit the payment to such holders of the full
Series B Liquidation Preference, then the entire assets and funds of the
Corporation legally available for distribution shall be distributed ratably
among the holders of the Series B Preferred Stock in proportion to the aggregate
Series B Liquidation Preference each such holder is otherwise entitled to
receive or (ii) after payment to the holders of the Series B Preferred Stock
their full Series B Liquidation Preference there shall remain assets, capital or
funds of the Corporation legally available for distribution to the holders of
the Corporation’s Common Stock, then unless the assets of the Corporation are
not being liquidated in connection with such Liquidation Event, the holders of
the Series B Preferred Stock shall be entitled to receive a distribution of such
remaining assets, capital or funds ratably with the holders of the Common Stock
as if such Series B Preferred Stock had been converted into Common Stock.

24

--------------------------------------------------------------------------------



(b)           A “Deemed Liquidation” shall mean (A) the acquisition of the
Corporation by another entity or the acquisition of another entity by the
Corporation by means of any transaction or series of related transactions
(including, without limitation, any reorganization, merger, or consolidation
other than any merger effected exclusively for the purpose of changing the
domicile of the Corporation) or a sale of all or substantially all of the assets
of the Corporation unless, in the case of any such transaction, series of
transactions or sale, the Corporation’s stockholders of record as constituted
immediately prior to such transaction, series of transactions or sale shall,
immediately after such transaction, series of transactions or sale (by virtue of
securities issued as consideration for the Corporation’s securities or
otherwise) hold more than 50% of the voting power and economic interest of the
surviving or (in the case of a sale of all or substantially all of the assets of
the Corporation) acquiring entity in the same proportions among such
stockholders as held by them, and with the same relative powers, privileges,
preferences, rights and restrictions as among themselves and as against the
Corporation as, immediately prior to such transaction, series of transactions or
sale, or (B) a transaction or series of transactions in which a person or group
of persons (as defined in Rule 13d-5(b)(1) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) acquires or following which has acquired
beneficial ownership (as determined in accordance with Rule 13d-3 of the
Exchange Act) of 50% or more of the voting power or economic interest of the
Corporation.


(c)           In the event of any Deemed Liquidation, if the consideration
received is other than cash, its value shall be deemed to be its Current Market
Price (as such term is defined herein).  The consideration to be received by the
holders of Series B Preferred Stock in any such transaction shall be of the same
type (cash, securities or other property) and in the same proportion, as is
payable to holders of Common Stock as a result of the transaction unless the
holders of a majority of the outstanding shares of Series B Preferred Stock
consent otherwise.


(d)            For purposes hereof, the “Current Market Price” of any asset
other than cash means:
 
(i)           in the case of a publicly traded security, the average of the
daily closing prices for such security for the 20 consecutive business days
commencing 20 business days before the date of determination, in which case the
closing price for each day shall be (x) the last reported sales price regular
way or, in case no such reported sale takes place on such day, the average of
the reported closing bid and asked prices regular way, in either case on the
principal national securities exchange on which such security is listed or
admitted to trading, or (y) if not listed or admitted to trading on any national
securities exchange, the average of the highest reported bid and lowest reported
asked prices as furnished by the National Association of Securities Dealers,
Inc.’s Automated Quotation System, or the nearest comparable system; provided
that in the event that the security for which the Current Market Price is to be
determined is subject to any restriction on free marketability, then the method
of valuation of such security shall be to take an appropriate discount from the
Current Market Price as determined above to reflect the approximate fair market
value thereof; and

25

--------------------------------------------------------------------------------



(ii)           in the case of any other asset, as determined in good faith by
the Board of Directors.


3.
Redemption.



The Series B Preferred Stock shall not have any redemption or similar rights.


4.
Voting Rights.



Each holder of shares of Series B Preferred Stock shall be entitled to the
number of votes equal to the number of shares of Common Stock into which such
shares of Series B Preferred Stock may then be converted and shall have voting
rights and powers equal to the voting rights and powers of the Common Stock
(except as otherwise expressly provided herein or as required by law, voting
together with the Common Stock as a single class) and shall be entitled to
notice of any stockholders’ meeting in accordance with the By-Laws of the
Corporation.  Fractional votes shall not, however, be permitted and any
fractional voting rights shall be rounded upward to the nearest whole
number.  For avoidance of doubt, each reference herein to a percentage or other
amount of shares of Series B Preferred Stock, the holders of which are entitled
to consent rights, approval rights or other rights, shall be deemed to refer to
such percentage or other amount of the voting power of such shares determined as
provided above.


5.
Conversion.



(a)           Each share of Series B Preferred Stock shall automatically be
converted into shares of Common Stock at the then effective Conversion Price
upon the filing of an amendment to the Corporation’s Articles of Incorporation
either providing for an increase in the number of authorized shares of Common
Stock or providing for a reverse stock split, in either case to permit the
conversion of all outstanding shares of Series B Preferred Stock, such date
being referred to herein as the “Conversion Date”.  A holder of shares of Series
B Preferred Stock shall not have the option to convert the shares of Series B
Preferred Stock into Common Stock prior to the Conversion Date.  The number of
shares of Common Stock into which each share of Series B Preferred Stock shall
be converted on the Conversion Date shall be determined by dividing $________ by
the Conversion Price in effect at the time of conversion.  The Conversion Price
with respect to shares of Series B Stock that were acquired upon conversion of
Debentures shall initially be $.02 per share and the Conversion Price with
respect to shares of Series B Stock that were acquired upon conversion of
Additional Convertible Debentures shall initially be $.03 per share (each as
adjusted for any stock dividends, combinations, splits or the like with respect
to the Series B Preferred Stock).  For purposes hereof, “Debentures” and
“Additional Convertible Debentures” shall be defined as they are defined in the
Securities Purchase Agreement between the Corporation and the investors
signatory thereto dated as of ______, 2007.
 

26

--------------------------------------------------------------------------------



(b)           A holder of Series B Preferred Stock subject to the conversion set
forth above into shares of Common Stock, shall surrender the certificate or
certificates representing such shares of Series B Preferred Stock at the
principal United States office of the Corporation and shall provide such
holder’s name or the names of the nominees in which such holder wishes the
certificate or certificates for shares of Common Stock to be issued.  If
required by the Corporation, certificates surrendered for conversion shall be
endorsed or accompanied by a written instrument or instruments of transfer, in
form satisfactory to the Corporation, duly executed by the registered holder or
its attorney duly authorized in writing.  The Corporation shall, as soon as
practicable after the Conversion Date, issue and deliver to such holder, or to
its nominee, at such holder’s address as shown in the records of the
Corporation, a certificate or certificates for the number of whole shares of
Common Stock issuable upon such conversion in accordance with the provisions
hereof.


(c)           No fractional shares of Common Stock shall be issued upon
conversion of shares of Series B Preferred Stock and, after aggregating all
fractional shares subject to conversion, any remaining fractional share to which
the holder would otherwise be entitled shall be rounded up to the nearest whole
number.


(d)           As of the Conversion Date, all shares of Series B Preferred Stock
shall no longer be deemed to be outstanding, and all rights with respect to such
shares shall immediately cease and terminate, except only the right of the
holders thereof to receive shares of Common Stock in exchange therefor and the
payment of any declared and unpaid dividends thereon.  On the Conversion Date,
the shares of Common Stock issuable upon such conversion shall be deemed to be
outstanding, and the holder thereof shall be entitled to exercise and enjoy all
rights with respect to such shares of Common Stock.  All shares of Series B
Preferred Stock shall, from and after the Conversion Date, be deemed to have
been retired and cancelled and shall not be reissued as Preferred Stock, and the
Corporation may thereafter take such appropriate action as may be necessary to
reduce accordingly the authorized number of shares of Preferred Stock.


(f)            The term “Conversion Price” shall mean, as of any time, the
Conversion Price of the Series B Preferred Stock as specified in paragraph (a)
of this Section II.5 in case no adjustment shall have been required, or such
Conversion Price as adjusted and further adjusted pursuant to this paragraph (f)
of this Section II.5, as the case may be.


(1)           If the Corporation shall effect a subdivision of the outstanding
Common Stock, the Conversion Price then in effect immediately before such
subdivision shall be proportionately decreased.  If the Corporation shall
combine the outstanding shares of Common Stock, the Conversion Price then in
effect immediately before the combination shall be proportionately
increased.  If the Corporation shall make or issue a dividend or other
distribution payable in securities, then and in each such event provision shall
be made so that the holders of shares of the Series B Preferred Stock shall
receive upon conversion thereof in addition to the number of shares of Common
Stock receivable thereupon, the amount of securities that they would have
received had their Series B Preferred Stock been converted into Common Stock on
the date of such event and had they thereafter during the period from the date
of such event to and including the Conversion Date, retained such securities
receivable by them as aforesaid during such period giving effect to all
adjustments called for during such period under this paragraph with respect to
the rights of the holders of the Series B Preferred Stock.  If the Corporation
shall reclassify its Common Stock (including any reclassification in connection
with a consolidation or merger in which the Corporation is the surviving
corporation), then and in each such event provision shall be made so that the
holders of Series B Preferred Stock shall receive upon conversion thereof, the
amount of such reclassified Common Stock that they would have received had their
Series B Preferred Stock been converted into Common Stock immediately prior to
such reclassification and had they thereafter during the period from the date of
such event to and including the Conversion Date, retained such reclassified
Common Stock giving effect to all adjustments called for during such period
under this paragraph with respect to the rights of these holders of the Series B
Preferred Stock.

27

--------------------------------------------------------------------------------



(2)           Whenever the Conversion Price shall be adjusted as provided in
this Section II.5, the Corporation shall forthwith provide notice of such
adjustment to each holder of shares of the Series B Preferred Stock, a
statement, certified by the chief financial officer of the Corporation, showing
in detail the facts requiring such adjustment and the Conversion Price that
shall be in effect after such adjustment.  The Corporation shall send such
notice and statement by first class mail, postage prepaid, to each holder of
record of Series B Preferred Stock at such holder’s address as shown in the
records of the Corporation.


(3)           If a state of facts shall occur which, without being specifically
controlled by the provisions of this Section II.5, would not fairly protect the
conversion rights of the holders of the Series B Preferred Stock in accordance
with the essential intent and principles of such provisions, then the Board of
Directors of the Corporation shall make an adjustment in the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such conversion rights.


IN WITNESS WHEREOF, this Certificate has been signed on this ____ day of
___________, 2007, and the signature of the undersigned shall constitute the
affirmation and acknowledgement of the undersigned , under penalties of perjury,
that this Certificate is the act of the undersigned and that the facts stated in
this Certificate are true.





 
ROOMLINX, INC.
             
By:
 /s/ Michael S. Wasik    
Name: Michael S. Wasik
 
Title:   President

 
 
28

--------------------------------------------------------------------------------